[Cite as State v. Estridge, 2022-Ohio-208.]




                                IN THE COURT OF APPEALS OF OHIO
                                   SECOND APPELLATE DISTRICT
                                          MIAMI COUNTY

 STATE OF OHIO                                      :
                                                    :
          Plaintiff-Appellee                        :   Appellate Case No. 2021-CA-25
                                                    :
 v.                                                 :   Trial Court Case No. 2021-CRB-2332
                                                    :
 JUSTIN ESTRIDGE                                    :   (Criminal Appeal from Municipal Court)
                                                    :
          Defendant-Appellant                       :
                                                    :

                                               ...........

                                               OPINION

                              Rendered on the 28th day of January, 2022.

                                               ...........

JARED C. CHAMBERLAIN, Atty. Reg. No. 0090785 and LENEE M. BROSH, Atty. Reg.
No. 0075642, Miami County Municipal Prosecuting Attorneys, 201 West Main Street,
Troy, Ohio 45373
       Attorneys for Plaintiff-Appellee

JOHN A. FISCHER, Atty. Reg. No. 0068346, 70 Birch Alley, Suite 240, Beavercreek,
Ohio 45440
      Attorney for Defendant-Appellant

                                              .............



WELBAUM, J.
                                                                                          -2-




       {¶ 1} Defendant-appellant, Justin Estridge, appeals from his conviction in the

Miami County Municipal Court after pleading guilty to one misdemeanor count of

possessing a controlled substance. In support of his appeal, Estridge contends that the

trial court erred by accepting his guilty plea and by sentencing him to jail without first

obtaining a valid waiver of his constitutional right to counsel. For the reasons outlined

below, the portion of the trial court’s judgment imposing a jail sentence will be vacated,

and all other aspects of the trial court’s judgment will be affirmed.



                           Facts and Course of Proceedings

       {¶ 2} On July 29, 2021, the State filed a criminal complaint charging Estridge with

one count of possession of a controlled substance in violation of R.C. 2925.11(A), a

misdemeanor of the first degree. The same day, Estridge appeared before the trial court

unrepresented by counsel and entered a guilty plea to the charged offense. The trial

court accepted Estridge’s guilty plea and immediately sentenced him to 180 days in jail

with 21 days of jail-time credit. The trial court also ordered Estridge to pay court costs.

Estridge appeals from his conviction, raising a single assignment of error for review.



                                   Assignment of Error

       {¶ 3} Under his sole assignment of error, Estridge contends that the trial court

erred by accepting his guilty plea and sentencing him to jail without first obtaining a valid

waiver of his constitutional right to counsel. Although Estridge asserts that the trial court

erred by accepting his guilty plea without obtaining a valid waiver of counsel, Estridge is
                                                                                         -3-


not requesting that this court reverse his conviction. Rather, Estridge simply argues that

the failure to obtain a valid waiver of counsel warrants the vacation of his jail sentence.

We agree.

      {¶ 4} “A criminal defendant has the right to assistance of counsel for [his or] her

defense, pursuant to the Sixth and Fourteenth Amendments to the United States

Constitution and Section 10, Article I of the Ohio Constitution.” State v. Sexton, 2d Dist.

Montgomery No. 23152, 2010-Ohio-844, ¶ 13, citing Gideon v. Wainwright, 372 U.S. 335,

83 S.Ct. 792, 9 L.Ed.2d 779 (1963) and State v. Martin, 103 Ohio St.3d 385, 2004-Ohio-

5471, 816 N.E.2d 227, ¶ 22. Therefore, “[n]o person may be imprisoned for an offense,

whether it is classified as a felony, a misdemeanor, or a petty offense, unless that person

was represented by counsel at trial.” State v. Davis, 2d Dist. Montgomery No. 23248,

2009-Ohio-4786, ¶ 30, citing Argersinger v. Hamlin, 407 U.S. 25, 37, 92 S.Ct. 2006, 32

L.Ed.2d 530 (1972); Sexton at ¶ 13.

      {¶ 5} A defendant’s right to counsel may be waived, however, as long as the

defendant “voluntarily, knowingly, and intelligently elects to do so.” State v. Owens, 2d

Dist. Montgomery No. 23150, 2010-Ohio-564, ¶ 23, citing State v. Youngblood, 2d Dist.

Clark No. 2005-CA-87, 2006-Ohio-3853, ¶ 10 and State v. Gibson, 45 Ohio St.2d 366,

345 N.E.2d 399 (1976); Sexton at ¶ 14.         “We conduct an independent review to

determine whether a defendant voluntarily, knowingly, and intelligently waived his right to

counsel based on the totality of the circumstances.” Owens at ¶ 26, citing State v.

Gatewood, 2d Dist. Clark No. 2008-CA-64, 2009-Ohio-5610, ¶ 33.

      {¶ 6} To constitute a valid waiver of the right to counsel, “ ‘a trial court must make

a sufficient inquiry to determine whether a defendant fully understands and intelligently
                                                                                           -4-


relinquishes that right.’ ” Davis at ¶ 33, quoting State v. Hall, 2d Dist. Greene No. 2002-

CA-6, 2002-Ohio-4678, ¶ 8; Owens at ¶ 25, citing Gibson at paragraph two of the syllabus.

Presuming a waiver of the right to counsel from a silent record is “impermissible.” State

v. Wellman, 37 Ohio St.2d 162, 309 N.E.2d 915 (1974), paragraph two of the syllabus.

Therefore, a defendant’s waiver of his or her right to counsel cannot be inferred from the

defendant’s silence. Owens at ¶ 29, citing Wellman at paragraph two of the syllabus and

State v. McCrory, 11th Dist. Portage No. 2006-P-0017, 2006-Ohio-6348, ¶ 23. “The

record must show, or there must be an allegation and evidence which shows, that an

accused was offered counsel but intelligently and understandingly rejected the offer.

Anything less is not waiver.” Wellman at paragraph two of the syllabus.

       {¶ 7} When the record is devoid of evidence establishing that the defendant

knowingly, intelligently, and voluntarily waived his or her right to counsel in open court,

the trial court is prohibited from sentencing the defendant to a period of confinement.

Owens at ¶ 29; State v. Lewis, 2017-Ohio-9311, 102 N.E.3d 1169, ¶ 10 (2d Dist.) (“Absent

a proper inquiry into [defendant’s] ability to retain counsel, waiver of her right to counsel,

and invocation of her right to represent herself, the confinement portion of her sentence

must be vacated.”); State v. Edmonds, 2d Dist. Montgomery Nos. 24155, 24156, 2011-

Ohio-1282, ¶ 4 (“The Sixth and Fourteenth Amendments to the United States Constitution

prohibit confinement for any offense unless an indigent defendant has validly waived his

right to appointed counsel.”).     This principle is recognized in Crim.R. 44(B), which

provides the following:

              (B) Counsel in Petty Offenses. Where a defendant charged with

       a petty offense is unable to obtain counsel, the court may assign counsel to
                                                                                           -5-


        represent the defendant. When a defendant charged with a petty offense

        is unable to obtain counsel, no sentence of confinement may be imposed

        upon the defendant, unless after being fully advised by the court, the

        defendant knowingly, intelligently, and voluntarily waives assignment of

        counsel.

        {¶ 8} Crim.R. 44(C) also provides that a defendant’s “[w]aiver of counsel shall be

in open court and the advice and waiver shall be recorded as provided in [Crim.R. 22].”

Therefore, the waiver of counsel “must affirmatively appear in the record[.]” Owens at

¶ 24.   “[T]he State bears the burden of overcoming presumptions against a valid

waiver[,]” as “ ‘[c]ourts are to indulge every reasonable presumption against the waiver of

a fundamental constitutional right, including the right to counsel.’ ” Id., quoting State v.

Dyer, 117 Ohio App.3d 92, 95, 689 N.E.2d 1034 (2d Dist.1996).

        {¶ 9} While the failure to obtain a valid waiver of counsel as required by Crim.R.

44(B) affects the trial court’s ability to sentence a defendant to a period of confinement, it

“does not affect the validity of a defendant’s pleas or its findings on those pleas.”

(Citation omitted.) State v. Lanton, 2d Dist. Greene No. 2002-CA-124, 2003-Ohio-4715,

¶ 23. “ ‘Because the right to the assistance of counsel in a petty offense is discretionary

under the Criminal Rules, the fact that the trial court failed to obtain a valid waiver under

Crim.R. 44 [(B) and] (C) does not mean that the judgment itself must be vacated.’ ”

Owens at ¶ 30, quoting Springfield v. Morgan, 2d Dist. Clark No. 2007-CA-61, 2008-Ohio-

2084, ¶ 11. “ ‘Where * * * the offense is a petty offense, there is nothing fatally defective

with the judgment in general, but only with the “sentence of confinement.” ’ ” Morgan at

¶ 11, quoting State v. Donahoe, 2d Dist. Greene No. 1990-CA-55, 1991 WL 38899, *2
                                                                                          -6-


(Mar. 21, 1991). (Other citation omitted.) Therefore, a trial court’s failure to obtain a

valid waiver of counsel in petty offense cases does not warrant a reversal of a defendant’s

conviction. Owens at ¶ 30. The “conviction remains valid, * * * as does the non-jail

portion of [the] sentence.” Lewis at ¶ 10.

       {¶ 10} In this case, Estridge was charged with and convicted of possession of a

controlled substance as a first degree misdemeanor, which is a petty offense. See

Crim.R. 2(C)-(D) and R.C. 2929.24(A)(1).        There is no dispute that a record of the

relevant trial court proceedings does not exist in this case, nor is there any dispute that

Estridge was not represented by counsel during those proceedings. There is also no

written waiver or other documentation in the record to suggest that Estridge was apprised

of his right to counsel or that he knowingly, intelligently, and voluntarily waived his right

to counsel in open court. Despite this, the State argues that a waiver of Estridge’s right

to counsel can be inferred under the circumstances of this case. We disagree.

       {¶ 11} In support of its argument, the State asserts that Estridge was originally

charged with felony possession of a controlled substance in Miami County M.C. No. 2021-

CRA-1773, for which Estridge was appointed counsel.           The State also asserts that

Estridge’s appointed counsel negotiated the dismissal of the felony possession charge in

exchange for Estridge’s pleading guilty to a lesser misdemeanor possession offense.

The State further asserts that Estridge accepted the negotiated plea agreement and that

the State thereafter dismissed the felony charge and then filed the misdemeanor

possession charge at issue in this case.       The State claims that, because the plea

agreement was negotiated through Estridge’s appointed counsel in Case No. 2021-CRA-

1773, and was agreed to by Estridge, Estridge implicitly waived his right to counsel in the
                                                                                          -7-


instant case.

       {¶ 12} Upon review, we find that the trial court’s online docket 1 supports the

State’s assertion that Estridge was charged for felony possession of a controlled

substance in Case No. 2021-CRA-1773, and that Estridge was appointed counsel in that

case. The online docket also establishes that the felony charge was dismissed on July

29, 2021, which is the same day that the State filed the misdemeanor possession charge

in this case.   It is also the same day that Estridge entered his guilty plea to the

misdemeanor possession charge and received his 180-day jail sentence.              There is,

however, nothing in the available record to support the State’s assertion that Estridge

agreed to plead guilty to the misdemeanor charge based on a plea agreement negotiated

by his appointed counsel in Case No. 2021-CRA-1773. All that can be discerned from

the record is that the State dismissed the felony possession charge the same day that it

filed the misdemeanor possession charge, and that Estridge entered his guilty plea to the

misdemeanor possession charge immediately thereafter.

       {¶ 13} More importantly, there is no record of the relevant trial court proceedings

in this case and thus no transcript to review. There is also no documentation in the



1 We note that it is a common practice for appellate courts to take judicial notice of
publically accessible online court dockets. See State v. McClurg, 2d Dist. Darke No.
2019-CA-15, 2020-Ohio-1144, ¶ 8; State v. Thompson, 2d Dist. Montgomery No. 28449,
2019-Ohio-5140, fn. 1, citing State v. Kempton, 4th Dist. Ross No. 15CA3489, 2018-Ohio-
928, ¶ 17 (there are “circumstances in which an appellate court may properly take judicial
notice of publicly accessible records, including court documents and dockets, in deciding
appeals”); State ex rel. Everhart v. McIntosh, 115 Ohio St.3d 195, 2007-Ohio-4798, 874
N.E.2d 516, ¶ 8 and 10 (finding that a court can take judicial notice of appropriate matters,
including judicial opinions and public records accessible from the internet); Draughon v.
Jenkins, 4th Dist. Ross No. 16CA3528, 2016-Ohio-5364, ¶ 26 (“both the trial court and
this court can take judicial notice of [appellant’s] prior appellate cases, which are readily
accessible on the internet”).
                                                                                          -8-


record suggesting that Estridge was advised of his right to counsel or that Estridge waived

that right. In other words, the record is devoid of any evidence to suggest that Estridge

was informed, at any time, of his constitutional right to counsel or that Estridge knowingly,

intelligently, and voluntarily waived that right in open court as required by Crim.R. 44(B)

and (C).

       {¶ 14} As previously discussed, a waiver of the right to counsel cannot be inferred

from a silent record. Wellman, 37 Ohio St.2d 162, 309 N.E.2d 915, at paragraph two of

the syllabus. Therefore, given the limited record before this court, we will not presume

that Estridge waived his right to counsel in this case. In the absence of a valid waiver,

the trial court was prohibited from sentencing Estridge to a period of incarceration. See

Owens, 2d Dist. Montgomery No. 23150, 2010-Ohio-564, at ¶ 29; Lewis, 2017-Ohio-

9311, 102 N.E.3d 1169, at ¶ 10; Edmonds, 2d Dist. Montgomery Nos. 24155, 241156,

2011-Ohio-1282, at ¶ 4. Accordingly, Estridge’s 180-day jail sentence must be vacated.

       {¶ 15} We note that the record indicates that Estridge was scheduled to be

released from jail on January 4, 2022. The record also indicates that the trial court

suspended the balance of Estridge’s jail sentence on October 25, 2021. The State

asserts that this was done for the purpose of permitting Estridge to engage in substance

abuse counseling at Miami County Recovery Council.            The State also asserts that

Estridge has since absconded from his substance abuse treatment.             The trial court

docket supports the State’s assertion regarding Estridge’s absconding, as the trial court

issued a warrant for Estridge’s arrest on November 2, 2021. Despite this, the suspended

portion of Estridge’s jail sentence must also be vacated since there was no valid waiver

of Estridge’s right to counsel. See Owens at ¶ 30 (“the sentence of confinement--both
                                                                                       -9-


actual and suspended--must be vacated”).

       {¶ 16} For the foregoing reasons, Estridge’s sole assignment of error is sustained.



                                      Conclusion

       {¶ 17} Having sustained Estridge’s assignment of error, the portion of the trial

court’s judgment imposing a jail sentence, including the suspended portion of that jail

sentence, shall be vacated. Other than that modification, the judgment of the trial court

is affirmed.



                                     .............



TUCKER, P.J. and DONOVAN, J., concur.



Copies sent to:

Jared B. Chamberlain
Lenee M. Brosh
John A. Fischer
Hon. Gary A. Nasal